Case 3:19-cr-02513-GPC Document 41-1 Filed 04/03/20 PageID.135 Page 1 of 7




                        EXHIBIT A
Case 3:19-cr-02513-GPC Document 41-1 Filed 04/03/20 PageID.136 Page 2 of 7



 1   ROXANA SANDOVAL
     California State Bar No. 292327
 2   FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
 3   San Diego, California 92101-5030
     Telephone: (619) 234-8467
 4   Facsimile: (619) 687-2666
     Roxana_Sandoval@fd.org
 5
 6   Attorneys for Brandon Kemmerer
 7
                        UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,               Case No.: 19-CR-2513-GPC
11
                      Plaintiff,             Hon. Gonzalo P. Curiel
12                                           Date: May 6, 2020
          v.                                 Time: 2:30 p.m.
13
     BRANDON KEMMERER,                       DECLARATION OF ROXANA
14                                           SANDOVAL
                      Defendant.
15
16
17     1. I am attorney at Federal Defenders of San Diego (FDSDI). On June 10, 2019,
18        FDSDI was appointed to represent Mr. Kemmerer.
19     2. Since the start of California’s “shelter in place,” I have made repeated
20        attempts to schedule a confidential legal phone call with Mr. Kemmerer. On
21        March 23, 26, 27 and April 3, 2020, I emailed MCC staff to schedule a
22        confidential legal call with Mr. Kemmerer. To date, I have not been able to
23        speak with him through a confidential phone call.
24     3. Since the start of California’s “shelter in place,” I have spoken with Mr.
25        Kemmerer on the phone several times. The last time I spoke with him on the
26        phone was on April 2, 2020. All of these calls have been recorded and limited
27        to 15 minutes each. These calls are also interrupted by a pre-recorded
28        message.

                                             1                        19-CR-2513-GPC
                                      DECLARATION
Case 3:19-cr-02513-GPC Document 41-1 Filed 04/03/20 PageID.137 Page 3 of 7



 1     4. Because the calls are recorded and not confidential, I have not been able to
 2        speak with Mr. Kemmerer about defense strategy or investigation. I also have
 3        not been able to discuss or prepare with him for his upcoming evidentiary
 4        hearing, which is scheduled on May 6, 2020.
 5
 6     I state under penalty of perjury that the foregoing is true and correct.
 7
 8                                        Respectfully submitted,
 9
10   Dated: April 3, 2020                 s/
                                          Federal Defenders of San Diego, Inc.
11                                        Attorneys for Mr. Kemmerer
                                          Email: Roxana_Sandoval@fd.org
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2                          19-CR-2513-GPC
                                        DECLARATION
Case 3:19-cr-02513-GPC Document 41-1 Filed 04/03/20 PageID.138 Page 4 of 7




                         EXHIBIT B
Case 3:19-cr-02513-GPC Document 41-1 Filed 04/03/20 PageID.139 Page 5 of 7


From:             Roxana Sandoval
To:               "SDC/Visiting~"
Subject:          FW: Legal calls
Date:             Friday, April 3, 2020 10:03:00 AM


Good morning,

I am following up to schedule confidential legal calls with:


    2. Brandon Kemmerer, 75432298

Roxana Sandoval
Trial Attorney
Federal Defenders of San Diego, Inc.
225 Broadway, Ste 900
San Diego, CA 92101
619-234-8467 (office)


This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for
the use of the addressee(s) named above. If you are not the intended recipient of this e-
mail, or an authorized employee or agent responsible for delivering it to the intended
recipient, you are hereby notified that any dissemination or copying of this e-mail is
strictly prohibited. If you have received this e-mail in error, please notify us by reply e-
mail. Thank you for your cooperation.

From: Roxana Sandoval
Sent: Friday, March 27, 2020 11:58 AM
To: 'SDC/Visiting~'
Subject: RE: Legal calls

Good afternoon,

I am following up to schedule unmonitored, legal calls with my clients.


    2. Brandon Kemmerer, 75432298




Roxana Sandoval
Trial Attorney
Federal Defenders of San Diego, Inc.
225 Broadway, Ste 900
San Diego, CA 92101
Case 3:19-cr-02513-GPC Document 41-1 Filed 04/03/20 PageID.140 Page 6 of 7


619-234-8467 (office)


This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for
the use of the addressee(s) named above. If you are not the intended recipient of this e-
mail, or an authorized employee or agent responsible for delivering it to the intended
recipient, you are hereby notified that any dissemination or copying of this e-mail is
strictly prohibited. If you have received this e-mail in error, please notify us by reply e-
mail. Thank you for your cooperation.

From: Roxana Sandoval
Sent: Thursday, March 26, 2020 2:06 PM
To: 'SDC/Visiting~' <SDC/Visiting~@bop.gov>
Subject: RE: Legal calls

Thank you. When will the Unit Team be contacting me?

Roxana Sandoval
Trial Attorney
Federal Defenders of San Diego, Inc.
225 Broadway, Ste 900
San Diego, CA 92101
619-234-8467 (office)


This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for
the use of the addressee(s) named above. If you are not the intended recipient of this e-
mail, or an authorized employee or agent responsible for delivering it to the intended
recipient, you are hereby notified that any dissemination or copying of this e-mail is
strictly prohibited. If you have received this e-mail in error, please notify us by reply e-
mail. Thank you for your cooperation.

From: SDC/Visiting~
Sent: Wednesday, March 25, 2020 8:20 AM
To: Roxana Sandoval <Roxana Sandoval@fd.org>
Subject: Re: Legal calls

The Unit Team will contact you directly. For future, provide another number so they can call you at home or cell.
Thank you.

>>> Roxana Sandoval <Roxana_Sandoval@fd.org> 3/23/2020 5:19 PM >>>
Good afternoon,

I’d like to schedule 15 minute calls with the following clients:
Case 3:19-cr-02513-GPC Document 41-1 Filed 04/03/20 PageID.141 Page 7 of 7


   2. Brandon Kemmerer, 75432298


Do you have any availability for calls this week?

Thank you,
Roxana

Roxana Sandoval
Trial Attorney
Federal Defenders of San Diego, Inc.
225 Broadway, Ste 900
San Diego, CA 92101
619-234-8467 (office)


This e-mail contains PRIVILEGED and CONFIDENTIAL information intended only for
the use of the addressee(s) named above. If you are not the intended recipient of this e-
mail, or an authorized employee or agent responsible for delivering it to the intended
recipient, you are hereby notified that any dissemination or copying of this e-mail is
strictly prohibited. If you have received this e-mail in error, please notify us by reply e-
mail. Thank you for your cooperation.
